COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


RICHARD ROBINSON
                                                                      MEMORANDUM OPINION *
v.     Record No. 1839-11-2                                               PER CURIAM
                                                                        FEBRUARY 14, 2012
DAVID EVERETT, INC. AND
 STATE FARM FIRE & CASUALTY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard Robinson, pro se, on briefs).

                 (Kathryn Spruill Lingle; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellees.


       Richard Robinson appeals a decision of the Workers’ Compensation Commission. On

appeal, he contends the commission (1) abused its discretion in refusing to consider new medical

evidence not presented to the deputy commissioner and finding such evidence did not constitute

newly discovered evidence, (2) erred in finding he unjustifiably refused light-duty work,

(3) erred in finding he unjustifiably failed to market his residual work capacity, and (4) erred in

finding that Robinson was not denied due process. 1

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Robinson v. David Everett, Inc., VWC File No. VA020-0000-3764 (Aug. 12,

2011). We dispense with oral argument and summarily affirm because the facts and legal



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Although Robinson listed eight numbered assignments of error, they all relate to one of
the four numbered assignments referenced in the first paragraph of this opinion.
contentions are adequately presented in the materials before this Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                             -2-